Citation Nr: 0936642	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.G.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim in letters dated in October 2004 and 
October 2008.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2009).  

The Board notes that the Veteran's last VA examination for 
his service-connected PTSD was performed in February 2007.  A 
clinical and consulting psychologist for the Santa Fe Vet 
Center noted in November 2008 that given her findings after 
an assessment of the Veteran, the Veteran should be 
considered for a higher rating as there was very little that 
the Veteran was capable of doing.  Additionally, recent 
Global Assessment of Functioning scores provided by the same 
November 2008 consulting psychologist and by the Veteran's 
physicians at the VA medical center have been approximately 
twenty points lower than that provided by the Veteran's last 
VA examiner.  

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  As the 
Veteran's PTSD symptoms have not been evaluated for VA 
compensation and pension purposes in over two years, and as 
there appears to be a marked difference in the Veteran's 
condition, the Board finds that the Veteran should be 
afforded a VA examination to determine the current severity 
of his PTSD symptoms.

At his travel board hearing in June 2009, the Veteran also 
reported that he was receiving Social Security Administration 
disability (SSD) benefits and that he had had several 
incidents at work including a fist fight with a foreman.  
There is no indication in the present record of any attempt 
to obtain copies of the Veteran's Social Security or 
pertinent employment records.  As part of its duty to assist, 
the VA must make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency 
and must make as many requests as are necessary to obtain 
relevant records from Federal departments or 
agencies.38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, 
the Board finds additional development is required prior to 
appellate review.  Further, the fact that the Veteran is in 
receipt of SSD benefits raises the question as to whether the 
Veteran is unemployable due to his PTSD, which is his only 
service connected disability (see Rice v. Shinseki,  No. 06-
1445 (U.S. Vet. App. May 6, 2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who treated the 
Veteran for PTSD.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained for 
placement in the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the Veteran's SSA disability 
determination as well as all associated 
medical records.

3.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  The 
psychiatrist or psychologist performing 
the examination, to the extent possible, 
should distinguish any present symptoms 
due to a nonservice-connected disability 
from the issue on appeal.  All indicated 
tests and studies are to be performed.  
The examiner must follow the guidelines 
provided in the Disability Worksheet for 
Mental Disorders Examination (revised May 
1, 2007).  Prior to the examination, the 
claims folder must be made available for 
review.  A notation to the effect that 
this record review took place should be 
included in the report.  

The examiner is requested to indicate 
which of the following, (a), (b), (c), or 
(d), best described the impairment caused 
by the Veteran's PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

If it is found that the Veteran's 
symptoms are best described by (b), (c), 
or (d), the psychiatrist or psychologist 
performing the examination is to indicate 
to what extent the PTSD alone, regardless 
of other non-service connected disorders, 
affects his ability to obtain and retain 
gainful employment.  A explanation is to 
be provided to support any opinion 
rendered as to employability.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

